DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 27 are pending.
Allowable Subject Matter
Claims 1 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a forcing line extending in a first direction over a through-electrode, and electrically coupled to the through-electrode; a first monitoring line formed separate from the forcing line by a first interval in a second direction, and extended in the first direction; a second monitoring line formed separate from the forcing line by a second interval in an opposite direction to the second direction, and extended in the first direction;” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 13, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 14, the prior art of record does not teach claimed limitation: “a forcing line formed to extend in a first direction over a through-electrode, and electrically coupled to the through-electrode; first to third monitoring lines separated and formed at first to third intervals from the forcing line in a second direction, and extended in the first direction” in combination with all other claimed limitations of claim 14.
Regarding Claims 15 – 21, the claims are allowed as they further limit allowed claim 14.
Regarding Claim 22, the prior art of record does not teach claimed limitation: “a forcing line formed to extend in a first direction over a through-electrode, and electrically coupled to the through-electrode; first to n-th monitoring lines formed in the same metal layer as the forcing line, and in combination with all other claimed limitations of claim 22.
Regarding Claims 23 and 24, the claims are allowed as they further limit allowed claim 22.
Regarding Claim 25, the prior art of record does not teach claimed limitation: “forcing line formed to extend in a first direction over a through-electrode, and electrically coupled to the through-electrode, and first to n-th monitoring lines separated and formed at first to n-th intervals from the forcing line in a second direction, and extended in the first direction, the test method comprising: applying a signal of a source voltage level to the forcing line; sequentially outputting a detection signal by selecting one of the voltage levels of the first to n-th monitoring lines, according to a monitoring signal; and determining whether the through-electrode is formed to have a target diameter, based on the detection signal” in combination with all other claimed limitations of claim 25.
Regarding Claim 26, the claim is allowed as it further limit allowed claim 25.
Regarding Claim 27, the prior art of record does not teach claimed limitation: “a forcing line and monitoring lines separated from each other and extending in a planar direction in a metal layer over a through-electrode formed in a different direction from the planar direction” in combination with all other claimed limitations of claim 27.

The closest references are found based on the updated search:
Edwards et al. (US 2015/0270256 A1) discloses further comprising said gap in said collector metal line and said silicide layer on said semiconductor surface of said collector under said gap in said collector metal line for forcing current flowing through said gap into said semiconductor surface of said collector (see claim 3).
Fujito et al. (US 2008/0089146 A1) suggests a semiconductor device comprising: a central processing unit; and a rewritable nonvolatile memory targeted for access by the central processing unit, wherein the nonvolatile memory includes a memory array, and a plurality of electrically rewritable nonvolatile storage devices each having a select terminal connected with a select control line and a data terminal connected with a data line (see claim 14).
Kim et al. (US 2011/0103151 A1) teaches a method of programming a plurality of memory cells that are connected to a word line of a semiconductor memory device, the method comprising: assigning a plurality of target threshold voltages for the memory cells into a plurality of target threshold voltage groups (see claim 21).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 14, 22, 25, and 27, therefore claims 1 – 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am – 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/19/2021